Citation Nr: 1012150	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1974 to May 1975.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims he currently has hepatitis C due to in-
service exposure to the hepatitis C virus (HCV).  See the 
January 2007 DRO hearing transcript.  

The Veteran's VA treatment records establish hepatitis C is 
among the Veteran's active medical problems for which he 
receives medical treatment.  Therefore, there is competent 
medical evidence establishing he has this condition.  The 
determinative issue in this case is whether this condition 
is attributable to his military service - and particularly 
to in-service HCV exposure.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship, the Veteran has 
identified in-service incidents to which his hepatitis C 
might relate:  a single incident of intravenous drug use, 
incidents involving sharing razors with other soldiers while 
trimming each other's hair, and air gun (jet) injections.  
See the January 2007 DRO hearing transcript.  The Board 
notes the Veteran previously asserted he also engaged in 
unprotected sexual activity while in service, but during his 
January 2007 hearing testimony, he withdrew that statement. 

During the January 2007 DRO hearing, the Veteran also 
testified he experienced skin symptoms while in service that 
essentially were the same as those he has since experienced 
in relation to his hepatitis C.  Although the Veteran, as a 
layman, is not competent to provide a diagnosis or opinion 
linking his current hepatitis C to those in-service 
symptoms, he is competent to provide evidence of his 
observable symptoms -such as having a skin rash.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson 
generally is incapable of opining on matters requiring 
medical knowledge); see Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (Lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection.").  

That said, the Veteran's service treatment records include 
the report of an April 1975 exam indicating the Veteran's 
history of skin problems.  There is competent evidence of an 
in-service incurrence of symptoms that might relate to the 
Veteran's current condition.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (service connection may be 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available).  

The Board observes the Veteran's service treatment records 
document the Veteran received a sensitivity test in November 
1974, but does not provide any information regarding any 
administered vaccines or immunizations.  Nevertheless, given 
the dates of the Veteran's service as well as the Veteran's 
credible testimony, it is entirely plausible that he 
received such air gun injections.

The Board notes that a VA "Fast Letter" issued in June 2004 
(Veterans Benefits Administration (VBA) Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  In 
Fast Letter 04-13, it is noted that "occupational exposure 
to HCV may occur in the health care setting through 
accidental needle sticks. A Veteran may have been exposed to 
HCV during the course of his or her duties as a military 
corpsman, a medical worker, or as a consequence of being a 
combat Veteran."  The Fast Letter indicates, in its 
Conclusion section, that the large majority of hepatitis C 
infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  See also VBA All Station 
Letter 211B (98-110) November 30, 1998; VBA Training Letter 
211A (01-02) April 17, 2001 (major risk factors for 
hepatitis C include IV drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, 
and various kinds of percutaneous exposure such as tattoos, 
body piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades).  VA has recognized that 
transmission of hepatitis C through jet injectors is 
"biologically plausible" and that it is essential that a 
report on which a determination of service connection is 
made include a discussion of all modes of transmission.  VBA 
Fast Letter 04- 13, June 29, 2004.

As mentioned, the Veteran has also admitted to using 
intravenous drugs while in service.  In general, the law and 
regulations provide that compensation shall not be paid if 
disability was the result of the person's own willful 
misconduct, to include the abuse of alcohol or drugs.  See 
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see 
also VAOPGPREC 2-97 (January 16, 1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment 
of compensation for a disability that is a result of a 
Veteran's own alcohol or drug abuse.  Moreover, § 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.

That said, there is no medical nexus evidence in the 
Veteran's claims file addressing the purported relationship 
between the Veteran's current hepatitis C and his alleged 
in-service exposure to HCV risk factors.  Consequently, the 
Board must remand the Veteran's claim for an examination and 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(in disability compensation (service connection) claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim).  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to address the nature and 
etiology of his hepatitis C.  Have the 
examiner review the claims file, including 
a complete copy of this remand, for the 
pertinent medical and other history (to 
include the diagnosis of viral hepatitis 
in 1978), and provide an opinion 
indicating whether it is at least as 
likely as not (50 percent probability or 
greater) the Veteran's hepatitis C is 
related to (1) any of his asserted in-
service risk factors -specifically, 
intravenous drug use, sharing razors with 
other servicemembers, and air gun 
injections, and (2) his asserted in-
service skin symptoms.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.
The rationale for all opinions expressed 
should be provided in a legible report.  

Advise the Veteran that his failure to 
report for this examination, without good 
cause, may have detrimental consequences 
on his claim. See 38 C.F.R. § 3.655.

2.  Then readjudicate the claim for 
service connection for hepatitis C in 
light of the additional evidence.  If the 
benefit sought on appeal is not granted in 
full, issue the Veteran and his 
representative a supplemental statement of 
the case and provide them an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

